DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
2.	The amendment filed on 09/21/2022 has been entered into this application. New claims 16-24 have been added.

Claim Objections
3.	Claims 1, 13 and 15-16 are objected to because of the following informalities:  
Regarding Claim 1, in line 9, 14, 25, Applicant should change “window” to –windows--.  
Regarding Claim 13, in line 3, Applicant should change “window” to –windows--.  
Regarding Claim 15, in line 13, 25, Applicant should change “window” to –windows--. 
Regarding Claim 16, in line 3, Applicant should change “window” to –windows--.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-8 and 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. No. 2017/0082737 A1 by Slobodyanyuk (hereinafter Slobodyanyuk) in view of US Patent Pub. No. 2007/0115454 A1 by Schanz (hereinafter Schanz).

Regarding Claim 1, Slobodyanyuk teaches a method for operating a sensor arrangement comprising a first LIDAR sensor and at least one second LIDAR sensor (Fig. 1 @ 101, Par. [0021-0023], Fig. 2 @ 202, Par. [0029], Abstract, Par. [0004]: one or more other LIDAR systems thus teaches a first LIDAR sensor and at least one second LIDAR sensor. Also see Par. [0020, 0038-0039]), wherein 
the first LIDAR sensor and the at least one second LIDAR sensor each repeatedly carry out respective measurements (Fig. 5, Par. [0038-0039]), wherein 
the measurements of the first LIDAR sensor are carried out in respective first measurement time windows (Fig. 5 @ 504a, 504b, 504c, Par. [0038-0039]), at the beginning of which a first measurement beam is emitted by the first LIDAR sensor (Fig, 4, Par. [0039]: LSIN1, Fig. 5 @ LSIN1, Par. [0038-0039]) and 
a check is made as to whether at least one reflected beam portion of the first measurement beam is detected within the respective first measurement time window (Par. [0033]: ToF. Also see Par. ([0038-0039, 0032]); and 
wherein the measurements of the at least one second LIDAR sensor are carried out in respective second measurement time windows (Fig. 5 @ 506a, 506b, 506c, Par. [0038-0039]), at a beginning of which a second measurement beam is emitted by the at least one second LIDAR sensor (Fig, 4, Par. [0039]: LSIN2, Fig. 5 @ LSIN2, Par. [0038-0039]) and a check is made as to whether at least one reflected beam portion of the second measurement beam is detected within the respective second measurement time window (Par. [0033]: ToF. Also see Par. ([0038-0039, 0032]), 
wherein the first and the at least one second LIDAR sensors are operated in a synchronized manner (Title, Abstract, Par. [0004, 0033, 0037 (Fig. 3)], Fig. 7, Par. [0050, 0056]) such that the first measurement time windows and the second measurement time windows do not overlap temporally (Fig. 5, Par. [0038-0039], Abstract: the firing time based on the synchronized clock signal to reduce interference with the one or more other LIDAR systems. The method also includes firing the laser at the firing time, Par. [0004, 0025, 0045-0046]. Also see Fig. 6, Par. [0049]),
wherein the first LIDAR sensor has a first detector (Fig. 2 @ 210, Par. [0032]: detector 210 is a solid state photodetector, such as one or more silicon avalanche photodiodes), which is read out (Par. [0032]) during the first measurement time windows (Fig. 5 @ 504a, 504b, 504c, Par. [0038-0039]), and the at least one second LIDAR sensor has a second detector (Fig. 2 @ 210, Par. [0032]: detector 210 is a solid state photodetector, such as one or more silicon avalanche photodiodes), which is read (Par. [0032]) out during the second measurement time windows (Fig. 5 @ 506a, 506b, 506c, Par. [0038-0039]), 
wherein the position of the object point is additionally determined as a function of solid angle information (Par. [0032]: angular resolution) but does not explicitly teach wherein the first detector is also read out during the second measurement time windows and when a light pulse is detected by the first LIDAR sensor within one of the second measurement time windows, the detected light pulse is classified as originating from the at least one second LIDAR sensor,
wherein, in an event of the light pulse being detected by the first LIDAR sensor during at least one second measurement time window, a position of an object point is determined on a basis of the detected light pulse and as a function of a position of the at least one second LIDAR sensor relative to the first LIDAR sensor.

However, Schanz teaches wherein the first detector (Fig. 3 @ E1, par. [0013, 0015]) is also read out during the second measurement time windows (Fig. 3 @ S2, Par. [0015], S2 emits during second measurement time windows. Note: S1 emits during first measurement time windows) and when a light pulse is detected by the first LIDAR sensor within one of the second measurement time windows, the detected light pulse is classified as originating from the at least one second LIDAR sensor (Fig. 3 @ S2) (Also see Abstract),
wherein, in an event of the light pulse being detected by the first LIDAR sensor during at least one second measurement time window (Fig. 3 @ S2) (Also see Abstract), a position of an object point is determined on a basis of the detected light pulse (Par. [0002]: in the event of an imminent crash thus teaches a position of an object point is determined on a basis of the detected light pulse) and as a function of a position (Par. [0003-0005]) of the at least one second LIDAR sensor (Fig. 3 @ S2) relative to the first LIDAR sensor (Fig. 3 @ S1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Slobodyanyuk by Schanz as taught above such that wherein the first detector is also read out during the second measurement time windows and when a light pulse is detected by the first LIDAR sensor within one of the second measurement time windows, the detected light pulse is classified as originating from the at least one second LIDAR sensor, wherein, in an event of the light pulse being detected by the first LIDAR sensor during at least one second measurement time window is accomplished in order to cover  entire area including the non-overlapping area (Schanz, Abstract), and a position of an object point is determined on a basis of the detected light pulse and as a function of a position of the at least one second LIDAR sensor relative to the first LIDAR sensor is also accomplished in order for taking measures in the event of an imminent crash (Schanz, Par. [0002]) .

Regarding Claim 2, Slobodyanyuk teaches wherein 
a synchronization signal is repeatedly provided, which is used to synchronize an operation of the first and the at least one second LIDAR sensors (Par. [0024, 0033]).  

Regarding Claim 3, Slobodyanyuk teaches wherein 
the first and the at least one second LIDAR sensors are operated in a synchronized manner such that the first and second measurement time windows are temporally arranged with respect to each other in a specified sequence (Fig. 5, Par. [0038-0039]). 

Regarding Claim 4, Slobodyanyuk teaches wherein 
the first and the at least one second LIDAR sensors are operated in a synchronized manner such that the first and second measurement time windows are temporally arranged with respect to each other in a sequence (Fig. 5, Par. [0038-0039]) but does not explicitly teach a random sequence.  

However, it is considered obvious to try all known solutions when there is a recognized need in the art (a random sequence), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “a random sequence”.

Regarding Claim 5, Slobodyanyuk teaches wherein 
consecutive first measurement time windows each have a first predetermined time interval relative to each other, which is multiple times larger than any one of the first measurement time windows (Fig. 5, 6).  

Regarding Claim 6, Slobodyanyuk teaches  wherein 
a temporal length of the respective first and/or second measurement time windows is fixed and constant  (Fig. 5, Par. [0038]).  
 
Regarding Claim 7, Slobodyanyuk teaches  wherein 
a temporal length of the respective first and/or second measurement time windows is dynamically varied as a function of a distance of an object detected during a measurement (Par. [0048-0049]).

Regarding Claim 8, Slobodyanyuk teaches Page 4 of 9371 Filing Based on PCT/EP2018/080303wherein 
a temporal length of the respective first and/or second measurement time windows is determined as a function of a distance (Par. [0049]) but does not explicitly teach as a function of a number of LIDAR sensors of the sensor arrangement.
  
However, Slobodyanyuk further teaches synchronization among different LIDAR systems allows time T0 to be the same for each LIDAR system. That is, each LIDAR system is configured to generate a frame at the same time T0. In one example, the frame length (i.e., Tn-T0) as well as the number and length of each timeslot (504a-c, 506a-c, 508a-c, and 510a-c) is predetermined and the same among LIDAR systems operating within the same environment (Par. [0038]). LIDAR control unit 222 applies a HASH algorithm to the unique identifier number (e.g. LSIN) in order to select one or more of the timeslots within each frame (Par. [0039]). A location-dependent customizations. For example, the values of the tuning parameters (e.g., frame length, number of timeslots, timeslot duration P, etc.) could be adjusted based on the location of the LIDAR system, as the terrain profile, traffic patterns, urban or rural environment will impact the practical values of the system operation (Par. [0048]). Determining a range of operation of the LIDAR system and adjusting a period (P) of each of the timeslots (e.g., timeslots 504-510 of FIG. 5, and/or timeslots 604-610 of FIG. 6) based on the determined range of operation. For example, determining the range of operation may include obtaining location data specific to a current location of the LIDAR system where the range of operation is based on the location data. In one aspect, the location data may include a physical location of the LIDAR system (e.g., obtained via position/navigation unit 226), a terrain profile proximate to the physical location of the LIDAR system (e.g., stored in memory 218), a traffic pattern for an area proximate to the physical location of the LIDAR system (e.g., obtained via a wireless transceiver included or attached to the LIDAR system), a type of the physical location of the LIDAR system being an urban environment, and/or a type of the physical location of the LIDAR system being a rural environment. In some examples, a terrain profile that indicates many hills or physical obstructions may result in the LIDAR system reducing the period (P) of each of the timeslots included in the frame. Similarly, a traffic pattern that indicates a high amount of traffic (i.e. the function of a number of LIDAR sensors of the sensor arrangement) may result in the LIDAR system reducing the period (P) (i.e. the length of the time windows is determined) when compared to a traffic pattern of a relative low amount of traffic (Par. [0049]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine the time window as a function of a number of LIDAR sensors of the sensor arrangement in order not to lose too many time slot because of large number of LIDAR sensors (Par. [0044]). 

Regarding Claim 13, Slobodyanyuk wherein 
the solid angle information is provided by a radiation direction of the at least one second LIDAR sensor during the relevant second measurement time window (Par. [0032]: angular resolution).  
Regarding Claim 14, Slobodyanyuk  wherein 
the solid angle information is acquired by the detector of the first LIDAR sensor (Par. [0032]: angular resolution).

Regarding Claim 15, Slobodyanyuk as modified by Schanz teaches a sensor arrangement comprising a first LIDAR sensor and at least one second LIDAR sensor (See Claim 1 rejection. Note: Method claim can be used to implement apparatus claim.), wherein 
the first LIDAR sensor and the at least one second LIDAR sensor are each designed to repeatedly carry out respective measurements (See Claim 1 rejection. Note: Method claim can be used to implement apparatus claim.) such that 
the measurements of the first LIDAR sensor are carried out in respective first measurement time windows, at a beginning of which a first measurement beam is emitted by the first LIDAR sensor (See Claim 1 rejection. Note: Method claim can be used to implement apparatus claim.) and 
a check is made as to whether at least one reflected beam portion of the first measurement beam is detected within the respective first measurement time window (See Claim 1 rejection. Note: Method claim can be used to implement apparatus claim.), and such that
the measurements of the at least one second LIDAR sensor are carried out in respective second measurement time windows, at a beginning of which a second measurement beam is emitted by the at least one second LIDAR sensor (See Claim 1 rejection. Note: Method claim can be used to implement apparatus claim.) and 
a check is made as to whether at least one reflected beam portion of the second measurement beam is detected within the respective second measurement time windows (See Claim 1 rejection. Note: Method claim can be used to implement apparatus claim.), wherein 
the sensor arrangement is designed to synchronize the first and the least one second LIDAR sensors such that the first measurement time windows and the second measurement time windows do not overlap temporally (See Claim 1 rejection. Note: Method claim can be used to implement apparatus claim.),
wherein the first LIDAR sensor has a first detector configured to be read out during the first measurement time windows and the at least one second LIDAR sensor has a second detector configured to be read out during the second measurement time windows, wherein the first detector is also configured to be read out during the second measurement time windows and when a light pulse is detected by the first LIDAR sensor within one of the second measurement time windows the detected light pulse is classified as originating from the at least one second LIDAR sensor (See Claim 1 rejection. Note: Method claim can be used to implement apparatus claim.),
wherein, in an event of the light pulse being detected by the first LIDAR sensor during at least one second measurement time window, a position of an object point is determined on a basis of the detected light pulse and as a function of a position of the at least one second LIDAR sensor relative to the first LIDAR sensor (See Claim 1 rejection. Note: Method claim can be used to implement apparatus claim.), and
wherein the position of the object point is additionally determined as a function of solid angle information (See Claim 1 rejection. Note: Method claim can be used to implement apparatus claim.).

Regarding Claim 16, Slobodyanyuk as modified by Schanz teaches wherein the solid angle information is provided by a radiation direction of the at least one second LIDAR sensor during the relevant second measurement time window (Par. [0032]: angular resolution).

Regarding Claim 17, Slobodyanyuk as modified by Schanz teaches wherein the solid angle information is acquired by the detector of the first LIDAR sensor (Par. [0032]: angular resolution).

Regarding Claim 18, Slobodyanyuk as modified by Schanz teaches wherein a synchronization signal is repeatedly provided, which is used to synchronize an operation of the first and the at least one second LIDAR sensors (Par. [0024, 0033]).

Regarding Claim 19, Slobodyanyuk as modified by Schanz teaches wherein the first and the at least one second LIDAR sensors are configured to operate in a synchronized manner such that first and second measurement time windows are temporally arranged with respect to each other in a specified sequence (Fig. 5, Par. [0038-0039]).

Regarding Claim 20, Slobodyanyuk as modified by Schanz teaches wherein the first and the at least one second LIDAR sensors are configured to operate in a synchronized manner such that the first and second measurement time windows are temporally arranged with respect to each other in a sequence (Fig. 5, Par. [0038-0039]) but does not explicitly teach a random sequence.  

However, it is considered obvious to try all known solutions when there is a recognized need in the art (a random sequence), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “a random sequence”.

Regarding Claim 21, Slobodyanyuk as modified by Schanz teaches wherein consecutive first measurement time windows each have a first predetermined time interval relative to each other, which is multiple times larger than any one of the first measurement time windows (Fig. 5, 6).

Regarding Claim 22, Slobodyanyuk as modified by Schanz teaches wherein a temporal length of the respective first and/or second measurement time windows is fixed and constant (Fig. 5, Par. [0038]).

Regarding Claim 23, Slobodyanyuk as modified by Schanz teaches wherein a temporal length of the respective first and/or second measurement time windows is dynamically varied as a function of a distance of an object detected during a measurement (Par. [0048-0049]).

Regarding Claim 24, Slobodyanyuk as modified by Schanz teaches wherein a temporal length of the respective first and/or second measurement time windows is determined as a function of a distance (Par. [0049]) but does not explicitly teach as a function of a number of LIDAR sensors of the sensor arrangement.
  However, Slobodyanyuk further teaches synchronization among different LIDAR systems allows time T0 to be the same for each LIDAR system. That is, each LIDAR system is configured to generate a frame at the same time T0. In one example, the frame length (i.e., Tn-T0) as well as the number and length of each timeslot (504a-c, 506a-c, 508a-c, and 510a-c) is predetermined and the same among LIDAR systems operating within the same environment (Par. [0038]). LIDAR control unit 222 applies a HASH algorithm to the unique identifier number (e.g. LSIN) in order to select one or more of the timeslots within each frame (Par. [0039]). A location-dependent customizations. For example, the values of the tuning parameters (e.g., frame length, number of timeslots, timeslot duration P, etc.) could be adjusted based on the location of the LIDAR system, as the terrain profile, traffic patterns, urban or rural environment will impact the practical values of the system operation (Par. [0048]). Determining a range of operation of the LIDAR system and adjusting a period (P) of each of the timeslots (e.g., timeslots 504-510 of FIG. 5, and/or timeslots 604-610 of FIG. 6) based on the determined range of operation. For example, determining the range of operation may include obtaining location data specific to a current location of the LIDAR system where the range of operation is based on the location data. In one aspect, the location data may include a physical location of the LIDAR system (e.g., obtained via position/navigation unit 226), a terrain profile proximate to the physical location of the LIDAR system (e.g., stored in memory 218), a traffic pattern for an area proximate to the physical location of the LIDAR system (e.g., obtained via a wireless transceiver included or attached to the LIDAR system), a type of the physical location of the LIDAR system being an urban environment, and/or a type of the physical location of the LIDAR system being a rural environment. In some examples, a terrain profile that indicates many hills or physical obstructions may result in the LIDAR system reducing the period (P) of each of the timeslots included in the frame. Similarly, a traffic pattern that indicates a high amount of traffic (i.e. the function of a number of LIDAR sensors of the sensor arrangement) may result in the LIDAR system reducing the period (P) (i.e. the length of the time windows is determined) when compared to a traffic pattern of a relative low amount of traffic (Par. [0049]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine the time window as a function of a number of LIDAR sensors of the sensor arrangement in order not to lose too many time slot because of large number of LIDAR sensors (Par. [0044]).

Response to Arguments
Applicant’s arguments filed on 09/21/2022 with respect to claims 1 and 15 have been fully considered but they are not persuasive.

The Applicant argues that Slobodyanyuk and Schanz do not teach or suggest these features (i.e. the amended features) (Argument. Page 8).

The Office Action states that Slobodyanyuk does not show that the first detector is also read out during the respective (second) measurement time windows but refers to Schanz for this feature. See Office Action, page 9 (Argument. Page 8).

The Examiner respectfully disagree. The Applicant agrees (Argument. Page 8) that Schanz further shows that, during a second operating phase (i.e. the during the second measurement time windows as claimed), the second emitter S2 emits, and at the same time, the second receiver E2 covers the second target area Z2 and the first receiver E1 can cover the third target area Z3 (i.e. the first detector is also read out during the second measurement time windows as claimed). Another word, both receivers are ON during the second measurement time window, so, that the first receiver can also read while second receiver is reading (simultaneously). The Claim 1 and 15 are exactly claiming these features which is taught by Schanz (See Final OA, Claim 1 and 15 rejection).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIL AHMED/           Primary Examiner, Art Unit 2886